Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 12/03/2019, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 18-19 and 21 are rejected under 35 U.S.C. 102 (a)(1) and 102(a)(2) as being anticipated by Penilla ‘617 (US 2017/0050617)
Regarding claim 1, Penilla ‘617 discloses a vehicle (vehicle in title, abstract) , comprising:
a storage configured to store information regarding a plurality of uses and at least one function corresponding to each of the uses (storage/database including local storage on vehicle (para 0029, 0133) including user profiles with custom options including settings/ functions/ features/ privileges (par 0082, 0168) corresponding to user roles such as user type including owner, child/teen, valet, guest. dealer, mechanic (para 0110, 0112, figs 2-5,12,18) including user settings and privileges as well as restrictions from the car sharing service (par 0143, 0119, 0242, fig 12) see vehicle computer 1906 with storage 104 and memory 1912 in fig 13A) ;
a communication device configured to communicate with at least one of a server and a terminal for a user (network interface 1910 pairing and communicating portable and stationary devices including portable smart phones 210a, portable computers, 210c … and cloud services 120 to receive instructions from a remote location in par 0174-0177, see vehicle computer 1906 with network interface 1910 in fig 13A and cloud service with servers 350 in fig 9A); and
a controller (vehicle computer 1906 with CPU 1911 in fig 13A, para 0174-0177) configured to, 
when use information of a vehicle sharing service is received by the communication device (profile transferred to vehicle from sharing service in para 0011, 0132-0133, 0142, 0147, fig 8, 9A), 
identify the use corresponding to the use information of the received vehicle sharing service (identify profile and associated roles in para 0059, 0110, 0141-0142, 0156), 
identify at least one function corresponding to the identified use based on the information stored in the storage (identify rules based on the profile including role specific settings and restrictions in para 0117, 0142, 0156, 0224-0225, 0237-0238, 0241-0242), and 
authorize control corresponding to the identified at least one function (role specific privileges or settings allow functions, features or actions such as open, unlock, start, driving speed, trunk access  in para 0112, 0119, 0156, 0225, 0168, 0241-0242, 0256, fig 28).
Regarding claim 2, Penilla ‘617 discloses  an input configured to receive user input (accept user inputs in para 0084, 0169-0176, 0204-0205, fig 12 , 13A) 

wherein the controller is configured to execute the at least one function based on the user input corresponding to the at least one function among the user inputs received by the input (the input triggers stored functions  in para 0170, 0176, 0184, 0204 corresponding to the user profile in para 0084, 0169, 0204).
Regarding claim 3, Penilla ‘617 discloses when a signal corresponding to control authority information stored in the terminal for the user is received by the communication device (unique access code operating as an electronic key or e-key received from a computing device such as a mobile device or smartphone in abstract, para 0035-0036, 0056, 0080, 0174-0175, 0266, 0297, 0300, figs 26-35), the controller is configured to execute the at least one function based on the received signal (vehicle computer/controller verifies/ validates the e-key and enables one or more functions in response to the e-key such as unlocking, starting, driving in abstract, para 0038, 0048, 0174-0175, 0266, 0274, 0285, 0297,  0300, 0303, figs 13A, 28-30B, 32-33).  The e-keys and/or custom configurations/ profiles include command authority restriction of speed limits, geographic restrictions,  amount of time, etc. (para 0080, 0101, 0114, 0142).
Regarding claim 4, Penilla ‘617 discloses, wherein the storage is configured to store control authority information transmitted by the server and terminal information of the terminal for the user (vehicle storing e-keys and user terminal device ID from server (directly or via user terminal) in para 0266, 0271-0273, figs 30A,32 ), and when communication with the terminal for the user is performed, the controller is configured to activate the operation of at least one electronic device for executing the at least one function based on the stored control authority information (activate vehicle electronics/devices such as locks when e-key and device ID match stored (paired / associated) access code in in para 0204, 0274, fig 33  corresponding to controlling/triggering vehicle devices / systems in para 0174-0177, fig 13A).  The e-keys and/or custom configurations/profiles include command authority restriction of speed limits, geographic restrictions, amount of time etc. (para 0080, 0101, 0114, 0142).
Regarding claim 5, Penilla ‘617 discloses . The vehicle of claim 1, wherein the use information of the vehicle sharing service includes user information of each time zone and the use of the vehicle for each of the users  (time based restrictions for use such as child in par 0035, 0047, 0292, fig 4) and the user information includes at least one of identification information of the user and terminal information of the terminal for the user (cloud services include and for of ID/code for users in para 0154 and the activated e-keys set for a period time and a particular user device ID in para 0292).
Regarding claim 8, Penilla ‘617 discloses, wherein the use of the vehicle includes at least one of travelling (role specific travel/driving settings in para 0112, 0114, 0126), transporting goods (goods purchasing in para 0115 and delivery in para 0117), and resting (settings for entertainment system, comfort & HVAC in para 0114, 0130) .
Regarding claim 10,  Penilla ‘617 discloses user 1 has full control of vehicle settings and user 2 has only a subset of settings (para 0127), but does not expressly 
when the identified use of the vehicle is travelling, the controller is configured to authorize operation of all electronic devices in the vehicle, and 
when the identified use of the vehicle is resting, the controller is configured to authorize operation of one of the electronic devices for door opening and closing and at least one of the electronic devices for rest of the user.
Regarding claim 18, Penilla ‘617 discloses a method for controlling a vehicle (method for vehicle access/control in title, abstract), comprising:
identifying, by a controller, a use corresponding to use information of a vehicle sharing service, when the use information of the vehicle sharing service is received by a communication device (identify profile and associated roles in para 0059, 0110, 0141-0142, 0156 by vehicle computer 1906 with CPU 1911 in fig 13A, para 0174-0177 and the profile transferred to vehicle via network interface from sharing service in para 0011, 0132-0133, 0142, 0147, fig 8, 9A, 13A) 
identifying, by the controller, at least one function corresponding to the identified use based on information stored in a storage (identify rules based on the profile including role specific settings and restrictions in para 0117, 0142, 0156, 0224-0225, 0237-0238, 0241-0242);
authorizing, by the controller, operation corresponding to the identified at least one function (role specific privileges or settings allow functions, features or actions such as open, unlock, start, driving speed, trunk access  in para 0112, 0119, 0156, 0225, 0168, 0241-0242, 0256, fig 28); and
limiting, by the controller, operation of remaining functions (The e-keys and/or custom configurations/ profiles include command authority restriction of speed limits, geographic restrictions,  amount of time, etc. (para 0080, 0101, 0114, 0142).
Regarding claim 19, Penilla ‘617 discloses, wherein the authorizing operation corresponding to the identified at least one function includes:  performing, by the controller, user authentication; executing, by the controller, the at least one function based on a user input corresponding to the at least one function among user inputs received by an input, when the user authentication is successful; and executing, by the controller, when a signal corresponding to control authority information stored in the terminal of the user is received, the at least one function based on the received signal (communicating unique access code operating as an electronic key or e-key received from a computing device such as a mobile device or smartphone in abstract, para 0035-0036, 0056, 0080, 0174-0175, 0266, 0297, 0300, figs 26-35, vehicle computer/controller verifies/ validates the e-key and enables one or more functions in response to the e-key such as unlocking, starting, driving in abstract, para 0038, 0048, 0174-0175, 0266, 0274, 0285, 0297,  0300, 0303, figs 13A, 28-30B, 32-33, vehicle storing e-keys and user terminal device ID from server (directly or via user terminal) in para 0266, 0271-0273, figs 30A,32 ), and activate vehicle electronics/devices such as locks when e-key and device ID match stored (paired / associated) access code in in para 0204, 0274, fig 33  corresponding to controlling/ triggering vehicle devices / systems in para 0174-0177, fig 13A.  The e-keys and/or custom configurations/profiles include command authority restriction of speed limits, geographic restrictions, amount of time, etc. (para 0080, 0101, 0114, 0142)). 
Regarding claim 21, Penilla ‘617 discloses performing, by the controller, user authentication; identifying, by the controller, the use of the vehicle corresponding to the authenticated user (communicating unique access code operating as an electronic key or e-key received from a computing device such as a mobile device or smartphone in abstract, para 0035-0036, 0056, 0080, 0174-0175, 0266, 0297, 0300, figs 26-35, vehicle computer/controller verifies/ validates the e-key and enables one or more functions in response to the e-key such as unlocking, starting, driving in abstract, para 0038, 0048, 0174-0175, 0266, 0274, 0285, 0297,  0300, 0303, figs 13A, 28-30B, 32-33, vehicle storing e-keys and user terminal device ID from server (directly or via user terminal) in para 0266, 0271-0273, figs 30A,32 ), and activate vehicle electronics/devices such as locks when e-key and device ID match stored (paired / associated) access code in in para 0204, 0274, fig 33  corresponding to controlling/ triggering vehicle devices / systems in para 0174-0177, fig 13A.  The e-keys and/or custom configurations/profiles include command authority restriction of speed limits, geographic restrictions, amount of time, etc. for particular roles or uses (para 0080, 0101, 0114, 0142, figs 2-5,)); and outputting, by the controller, a warning message, when a control command for the function other than the at least one function corresponding to the identified use is received (providing a warning, notification or report message when restrictions are exceeded/ violated in para 0032, 0102, 0118, 0235, 0299, 0303).

Claims 6-7, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla ‘617 (US 2017/0050617) in view of Liu (US 2016/0321566).
Regarding claim 6, Penilla ‘617 does not expressly disclose plural users assigned the same time, .
Liu discloses an analogous art ride-sharing vehicle (title, abstract) with multiple users assigned to the vehicle at the same time to share a ride (para 0059, 0061).  Users (drivers and passengers) with schedules that travers the route of the vehicle may assigned or associated with the vehicle / route, start time and location and drop off time and location (para 0056, 0062).   The passenger characteristics 306 are disclosed with control functions or settings for comfort (heating/cooling, massage seat), luggage, etc. in (para 0055) and user identifier 350 to reference the specific passenger (para 0056) in fig 3.  The ride-share or rent-share can reduce costs to the users (para 0021).
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Penilla ‘617, in response to determining that a plurality of the users are assigned at the same time in view of Liu disclosing assigning users at the same time for ride sharing to reduce costs and  the controller is configured to identify each of the uses of the vehicle for the plurality of users and authorize control of different functions for each of the users based on the use of the vehicle for each of the users in view of Liu disclosing identifying users and controlling settings based on the identified passenger characteristics for comfort, luggage, etc.  The characteristics of Liu corresponds to the profiles of Penilla ‘617 that include different privileges and functions for different users (para 0263).
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the controller is configured to perform user authentication for each of the users, and when the user authentication is completed, authorize the control of different functions for each of the users in view of Liu disclosing identifies users by mobile device identifies (para 0035) corresponding to device IDs in Penilla ‘617 to provide functions and privileges based on each users profile/characteristics. (para 0263).
Regarding claim 13, Penilla ‘617 discloses cloud services 120 with 
a server (server 350 in fig 9A, para 0145), comprising:
a communication device configured to communicate with a vehicle and a terminal for a user (cloud services 120 communicates with vehicle 200 and user terminal 110A in figs 7-10, 17, 13A); and
a controller (servers/processors), configured to, 
when at least one of schedule information of the user and use information of a vehicle sharing service is received by the terminal for the user (communicate to user device to accepts time period or schedule for a vehicle user or service in para 0159, 0217, 0228, 0251), 
assign the vehicle to be provided with the vehicle sharing service to the user based on the received at least one piece of schedule information and position information of a plurality of the vehicles (assign vehicle to user based on time period or schedule for a vehicle user or service in para 0159, 0217, 0228, 0251, 0298, 0305)
operate the communication device to transmit identification information of the assigned vehicle to the terminal for the user (transfer access code or e-key associated with vehicle ID to user  device in para 0048, 0287), and 
operate the communication device to transmit user information to the assigned vehicle (communicate e-keys and user terminal device ID from server to vehicle  (directly or via user terminal) in para 0266, 0271-0273, figs 30A,32; transfer user profile to vehicle in para 0147 step 370, fig 9A).
Penilla ‘617 does not expressly disclose assign vehicle based on at least one piece of schedule information and position information of a plurality of the vehicles, but does include request to locate a vehicle on a map (par 0145), geographic restrictions (para 0080, 0126, 0237) and geo-location proximity for pairing (para 0135-0136).
Liu discloses an analogous art ride-sharing vehicle (title, abstract) with multiple users assigned to the vehicle at the same time to share a ride (para 0059, 0061).  Users (drivers and passengers) with schedules that travers the route of the vehicle may assigned or associated with the vehicle / route, start time and location and drop off time and location (para 0056, 0062).   The passenger characteristics 306 are disclosed with control functions or settings for comfort (heating/cooling, massage seat), luggage, etc. in (para 0055) and user identifier 350 to reference the specific passenger (para 0056) in fig 3.  The ride-share or rent-share can reduce costs to the users (para 0021).
Regarding claim 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Penilla ‘617 assign vehicle based on at least one piece of schedule information and position information of a plurality of the vehicles in view of Liu disclosing vehicle assigned based user time/schedule and vehicle location to ensure that user and vehicle are available at the same time and location to provide the desired use.
Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the use information of the vehicle sharing service includes user information of each time zone, and a use of the vehicle, a use start time, a use end time, a riding position and a return position for each of the users, and, when assigning the vehicle, the controller, is configured to identify the users with the same time zone using the vehicle sharing service, identify at least two of the users whose use of the vehicle are different among the identified users, and assign the same vehicle to the identified at least two users in view of Liu disclosing identifying users and controlling settings based on the identified passenger characteristics for comfort, luggage, etc.  The characteristics of Liu corresponds to the profiles of Penilla ‘617 that include different privileges and functions for different users (para 0263).
Regarding claim 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the controller is configured to operate the communication device to transmit authentication information for authentication between the assigned vehicle and the terminal for the user, and control authority information corresponding to the use of the vehicle to the terminal for the user in view of Penilla ‘617 disclosing communicating unique access code operating as an electronic key or e-key received from a computing device such as a mobile device or smartphone in abstract, para 0035-0036, 0056, 0080, 0174-0175, 0266, 0297, 0300, figs 26-35, vehicle computer/controller verifies/ validates the e-key and enables one or more functions in response to the e-key such as unlocking, starting, driving in abstract, para 0038, 0048, 0174-0175, 0266, 0274, 0285, 0297,  0300, 0303, figs 13A, 28-30B, 32-33, vehicle storing e-keys and user terminal device ID from server (directly or via user terminal) in para 0266, 0271-0273, figs 30A,32 ), and activate vehicle electronics/devices such as locks when e-key and device ID match stored (paired / associated) access code in in para 0204, 0274, fig 33  corresponding to controlling/ triggering vehicle devices / systems in para 0174-0177, fig 13A.  The e-keys and/or custom configurations/profiles include command authority restriction of speed limits, geographic restrictions, amount of time, etc. (para 0080, 0101, 0114, 0142). 
Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the controller is configured to operate the communication device to transmit at least one of the use information of the vehicle for each of the users and control authority information for each of the users to the assigned vehicle in view of Penilla ‘617 disclosing communicating unique access code operating as an electronic key or e-key received from a computing device such as a mobile device or smartphone in abstract, para 0035-0036, 0056, 0080, 0174-0175, 0266, 0297, 0300, figs 26-35, vehicle computer/controller verifies/ validates the e-key and enables one or more functions in response to the e-key such as unlocking, starting, driving in abstract, para 0038, 0048, 0174-0175, 0266, 0274, 0285, 0297,  0300, 0303, figs 13A, 28-30B, 32-33, vehicle storing e-keys and user terminal device ID from server (directly or via user terminal) in para 0266, 0271-0273, figs 30A,32 ), and activate vehicle electronics/devices such as locks when e-key and device ID match stored (paired / associated) access code in in para 0204, 0274, fig 33  corresponding to controlling/ triggering vehicle devices / systems in para 0174-0177, fig 13A.  The e-keys and/or custom configurations/profiles include command authority restriction of speed limits, geographic restrictions, amount of time, etc. (para 0080, 0101, 0114, 0142) and include different privileges and functions for different users (para 0263).
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein, when location information and the identification information of at least one of the vehicles is received by the at least one vehicle, the controller is configured to operate a storage to store the received location information and the identification information of the at least one vehicle in view of Penilla ‘617 disclosing receiving and storing a history/log/report of when, where and how the vehicle was used  for tracking and providing notifications or warnings (para 0102, 0150, 0259, 0262, 0305) and history may be associated with e-keys (para 0298) and the e-key/ access code is associated with the vehicle ID (para 0048).
Regarding claim 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above in response to determining that a plurality of users are assigned at the same time, detecting, by the controller, the use of the vehicle for the plurality of users; and authorizing, by the controller, execution of different functions for each of the users based on the use of the vehicle for each of the users in view of Liu disclosing assigning users at the same time for ride sharing to reduce costs and in view of Liu disclosing identifying users and controlling settings based on the identified passenger characteristics for comfort, luggage, etc.  The characteristics of Liu corresponds to the profiles of Penilla ‘617 that include different privileges and functions for different users with different roles (para 0263).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla ‘617 (US 2017/0050617) in view of Gurin (US 2014/0222298).
Regarding claim 8, as discussed above, Penilla ‘617 discloses, wherein the use of the vehicle includes at least one of travelling (role specific travel/driving settings in para 0112, 0114, 0126), transporting goods (goods purchasing in para 0115 and delivery in para 0117), and resting (settings for entertainment system, comfort & HVAC in para 0114, 0130) .
Regarding claim 8, Penilla ‘617 does not expressly disclose the use of the vehicle include , storing goods, although storing goods may be implied by delivery vehicles in para 0117 and restrictions on trunk operation in para 0119.
Gurin discloses an analogous art system for shared vehicle with vehicle features such as seat position setting (title, abstract, fig 2, 4).  Feature settings include seat position actuators, radio station presets, trunk lock actuators (figs 2, 4, 33, par 0067, 0070, 0075, 0125).  A package management system determines what security measures are needed such that goods (packages) are stored in a locked compartment such as a trunk and provides selective access to only an identified authorized retriever (driver, passenger, another person or 3rd party operator) in para 0128-0129, 0141.   
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the user of goods storage in view of Gurin disclosing goods (package) storage in a shared vehicle with package management to apply appropriate security measures.  
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein, when the identified use of the vehicle is storing goods, the controller is configured to authorize operation of a locking member for locking and unlocking a trunk in view Gurin disclosing goods (package) storage in a shared vehicle with package management to apply appropriate security measures that provides selective access to a locked compartment such as a trunk to only the identified authorized retriever. 
 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Penilla ‘617 (US 2017/0050617) in view of Gurin (US 2014/0222298) as applied above and further  in view of  Penilla ‘725 (US 2018/0024725).
Regarding claim 10,  Penilla ‘617 discloses user 1 has full control of vehicle settings and user 2 has only a subset of settings (para 0127), but does not expressly disclose when the identified use of the vehicle is travelling, the controller is configured to authorize operation of all electronic devices in the vehicle , and  when the identified use of the vehicle is resting, the controller is configured to authorize operation of one of the electronic devices for door opening and closing and at least one of the electronic devices for rest of the user.
Penilla ‘725  discloses user 1 has full control of vehicle settings and user 2 has only a subset of settings (para 0151).  The use of resting (passenger control for radio/audio, favorite temperature and relaxed seating in para 0080-0082, 0102, 0280, 0286) is provided to a passenger with limited or subset of control for the environment of the particular passenger (para 0015, 0032, 0037-0038, 0043, 0083, 0095).  
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Penilla ‘617 when the identified use of the vehicle is travelling, the controller is configured to authorize operation of all electronic devices in the vehicle, and when the identified use of the vehicle is resting, the controller is configured to authorize operation of one of the electronic devices for door opening and closing and at least one of the electronic devices for rest of the user in view of Penilla ’725 disclosing passenger control of limited features for the environment of the passenger that is a subset of the full control available to the driver (par 0095).   This allows full control by the driver/owner while passengers have some limited control for comfort or entertainment.
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the controller is configured to perform authentication of a first user, and when the use of the vehicle by the first user is travelling, detect whether the use of the vehicle is being used by a second user for the transporting goods, and when the use of the vehicle is being used by the second user for transporting goods, limit operation of a locking member for locking and unlocking a trunk to the first user, and authorize operation of remaining electronic devices to the first user in view Gurin disclosing goods (package) transporting in a shared vehicle with package management to apply appropriate security measures that provides selective access to a locked compartment such as a trunk to only the identified authorized retriever while limiting operation of the trunk to the driver or another passenger for security and suggested by Penilla ‘617 disclosing delivery (para 0117) and imposing restrictions on trunk operation for valet use.
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the controller is configured to perform authentication of a first user, and when the use of the vehicle by the first user is resting, detect whether the use of the vehicle is being used by a second user for transporting goods, and when the use of the vehicle is being used by the second user for transporting goods, limit operation of a locking member for locking and unlocking a trunk and a driving device for traveling to the first user, and authorize operation of remaining electronic devices to the first user in view Gurin disclosing goods (package) transporting in a shared vehicle with package management to apply appropriate security measures that provides selective access to a locked compartment such as a trunk to only the identified authorized retriever while limiting operation of the trunk to the driver or another passenger for security and suggested by Penilla ‘617 disclosing delivery (para 0117) and imposing restrictions on trunk operation for valet use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsuji (US 2008/0309454) discloses vehicle function setting/ permitting.
Khunger (US 8688532) discloses vehicle ride share.
Ricci (US 2014/0309862) discloses vehicle with user profile exchange.
Scaringe (US 2017/0197678) discloses vehicles paired with user by use type.
Shimizu (US 2019/0109854) discloses car sharing with multiple users in same time period.
Endo (2019/0123893) discloses vehicle with trunk sharing.
Hiruta (US 10850706) discloses vehicle control with plural users with booked time range.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

7/16/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683